Citation Nr: 0708215	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthralgia of the 
bilateral knees and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on reserve and active duty from June 1973 
to October 2001, with over 24 years of active duty service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.


FINDING OF FACT

The veteran does not have a current diagnosis of a bilateral 
knee and ankle disability, nor has any bilateral knee and 
ankle disability been related to his service.


CONCLUSION OF LAW

A claimed bilateral ankle and knee condition was not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003; a rating 
decision in November 2001; and a statement of the case in 
April 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2006 supplemental statement of 
the case.  The veteran received additional notice in March 
2006.  However, the Board finds that issuance of a statement 
of the case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the January 2006 supplemental statement of the 
case.  38 C.F.R. § 19.31 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for arthralgia of the bilateral 
knees and ankles.

The service medical records show that the veteran complained 
of knee and ankle pain in May 1998, but refused an 
examination.  In May 1999, the veteran requested an 
examination of his knees and ankles.  A June 1999 note shows 
that the veteran presented for treatment of his knees.  X-
rays were normal and a physician opined that he had probable 
tendonitis of the knees and ankles.  An April 2001 note shows 
that x-rays of the knees and ankles were negative and that 
there was no history of trauma.  Further examination found a 
normal gait and unremarkable knees and ankles.  His condition 
was diagnosed as symmetric polyarthralgia.  The June 2001 
retirement examination notes painful knees and ankles, but is 
negative for any diagnosed condition of the bilateral knees 
and ankles.
In October 2001, the veteran presented for a VA examination 
with complaints of stiff knees and ankles.  An x-ray 
examination was negative for arthritis and his condition was 
diagnosed as arthralgias of both knees and ankles.

Post-service medical records consist of VA medical records 
that are otherwise void of findings, complaints, symptoms, or 
diagnoses of a bilateral knee or ankle disability.

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 at 488 (1991).  
However, absent a diagnosed or identifiable underlying malady 
or condition, pain alone does not in and of itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The record contains no post-service medical records 
demonstrating that the veteran currently suffers from a 
bilateral knee and ankle disability.  The Board recognizes 
the veteran's own assertions that the veteran has bilateral 
knee and ankle pain that is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as one relating 
to medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board's perusal of the record in this case shows no 
competent proof of present disability.  In the absence of 
evidence showing a current bilateral knee and ankle 
disability, service connection cannot be granted.  Here, the 
veteran's complaints of bilateral knee and ankle pain could 
not be ascribed to any disability of the knees or ankles.  
The evidence does not show any current diagnosis of a 
bilateral knee or ankle disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for arthralgia of the bilateral knees and ankles 
is denied.


ORDER

Service connection for arthralgia of the bilateral knees and 
ankles, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


